Citation Nr: 1111477	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In his January 2008 substantive appeal, the Veteran requested a hearing before the Board at the RO (Travel Board hearing).  The Board remanded the case in March 2010 to fulfill the Veteran's hearing request.  In December 2010, the RO informed the Veteran that he was scheduled for a Travel Board hearing on January 12, 2011.  On the scheduled hearing date, the Veteran did not appear.  He has not shown good cause for his absence.  Consequently, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  

In his December 2006 claim, the Veteran reported having a back and neck condition from "falling out [of an] air plane."  His DD 214 confirms service in the Air Force and his military occupational specialty is listed as an airborne radio repairman.  He also submitted a May 2007 statement as part of his notice of disagreement asserting his neck and back disabilities occurred when he injured his service connected left index finger.  The pertinent medical history includes service treatment records reflecting treatment for a muscle strain injury involving the back.  VA treatment records from April 1974 show treatment for cervical and lumbar spine pain.  Private treatment records dated in 1974, show treatment for back and neck symptoms following a January 1973 automobile accident. 

VA treatment records refer to herniated discs in the upper and lower back with pain radiating to the lower extremities.  Also, the Veteran reports currently having neck and low back pain.  

In sum, the record includes evidence of current back and neck disabilities and lay evidence that the disabilities and might be related to active service, although there is evidence to the contrary.   VA's duty to obtain examinations as to the etiology of any current back and neck disorders is triggered.  McLendon. Such examinations are needed to obtain medical opinions as to the relationship of the current back and neck disabilities to active service.

In addition it appears that the Veteran was scheduled for a VA examination in November 1974, the report of that examination is not part of the claims folder.  The findings on that examination could be relevant to the Veteran's claims.  Hence, VA has an obligation to obtain them.  38 U.S.C.A. § 5103A (b),(c) (West 2002).

A January 1974 treatment note shows that the Veteran was hospitalized at the Hempstead General Hospital in February 1973 for treatment of the neck and back injuries.  These records have apparently not been sought.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  It does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2) with regard to the Hempstead General Hospital records.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of the VA examination that was reportedly conducted on November 11, 1974.

2.  Attempt to obtain copies of records pertaining to the Veteran's hospitalization at Hempstead General Hospital in February 1973, in accordance with 38 C.F.R. § 3.159(e)(2).  If the Veteran fails to furnish necessary releases, inform him that he may submit these records himself.  If the records are unavailable, the Veteran should be advised of this fact.

3.  Schedule the Veteran for a VA examination to determine whether he has a current back disability related to service.  All indicated tests and studies, including X-ray studies, should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had its onset in service or in the year immediately after service, is related to his in-service duties, or is otherwise the result of a disease or injury in service.

The examiner should note the service treatment records showing treatment for back complaints, the Veteran's reports of falling from an airplane, and the 1974 treatment records showing back and neck disabilities after a 1973 automobile accident.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for back symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The examiner should presume that the Veteran's reports of injuries in service are accurate.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine whether he has a current neck disability related to service.  All indicated tests and studies, including X-ray studies, should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should note the service treatment records showing treatment for back complaints, the Veteran's reports of falling from an airplane, and the 1974 treatment records showing back and neck disabilities after a 1973 automobile accident.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current neck disability had its onset in service or in the year immediately after service, is related to his in-service duties, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for neck symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The examiner should presume that the Veteran's reports of injuries in service are accurate.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

